PER CURIAM.
Upon review of Appellant’s response to this court’s February 16, 2009, order to show cause, Appellant’s appeal is DISMISSED for lack of jurisdiction. See Fla. Admin. Code R. 60Q-6.108(l)(e) (providing any document received by the Office of the Judge of Compensation Claims after 5:00 p.m. shall be deemed filed as of 8:00 a.m. the next regular business day); Metellus v. State, 900 So.2d 491 (Fla.2005) (noting a jurisdictional rule cannot be altered by the court or by agreement of the parties); see also Buscaino v. Yarborough, 935 So.2d 635 (Fla. 1st DCA 2006) (dismissing untimely appeal for lack of jurisdiction).
KAHN, DAVIS, and CLARK, JJ., concur.